NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       MAR 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

 In re: PAUL DEN BESTE; MELODY                    No. 13-17494
 DEN BESTE,
                                                  D.C. No. 4:12-cv-06189-SBA
                   Debtors.

                                                  MEMORANDUM*
 PAUL DEN BESTE,

                   Plaintiff-Appellant,

   v.

 ALEC HARRINGTON; et al.,

                   Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Northern District of California
                   Saundra B. Armstrong, District Judge, Presiding

                              Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Paul Den Beste appeals pro se from the district court’s order affirming the



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
bankruptcy court’s order granting appellee’s motion for attorney’s fees as a

sanction. We have jurisdiction under 28 U.S.C. §§ 158(d) and 1291. We review

de novo the district court’s decision on appeal from the bankruptcy court and apply

the same standard of review applied by the district court. In re AFI Holding, Inc.,

525 F.3d 700, 702 (9th Cir. 2008). We affirm.

      Contrary to Den Beste’s assertion, a bankruptcy court possesses the

authority to sanction a party for bad faith or willful misconduct. See Price v.

Lehtinen (In re Lehtinen), 564 F.3d 1052, 1058 (9th Cir. 2009) (inherent power of

bankruptcy court allows court to impose sanctions and provide compensation for

improper litigation tactics).

      The bankruptcy court did not abuse its discretion by sanctioning Den Beste

because the record supports the bankruptcy court’s finding that Den Beste filed the

adversary proceeding in bad faith and for the sole purpose of harassing appellee.

See id. (bankruptcy court’s sanction decision reviewed for abuse of discretion);

Knupfer v. Lindblade (In re Dyer), 322 F.3d 1178, 1188 (9th Cir. 2003)

(bankruptcy court’s factual finding reviewed for clear error).

      To the extent that Den Beste challenges the bankruptcy court’s order

granting appellee’s motion for summary judgment, the bankruptcy court’s order

annulling the automatic stay rendered the adversary proceeding moot. See Vegas

Diamond Props., LLC v. FDIC, 669 F.3d 933, 936 (9th Cir. 2012) (“An appeal is


                                          2                                    13-17494
moot if no present controversy exists as to which an appellate court can grant

effective relief.”).

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

       AFFIRMED.




                                         3                                   13-17494